Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2021 has been entered.

In response to the previous office action, claims 5-8 have been amended. Claims 5-8 have been examined.

Priority

The instant application is a broadening continuation reissue of U.S. Patent Application No. 14/571,857, now U.S. Patent No. RE47,356 (hereinafter the ‘356 Reissue), which was filed as a continuation reissue of U.S. Patent Application No. 13/045,876, now U.S. Patent No. RE45,368 (hereinafter the ‘368 Reissue), which is a reissue of U.S. Patent Application No. 10/502,408, now U.S. Patent No. 7,515,714 (hereinafter the ‘714 Patent), filed 30 July 2004. The ‘714 Patent was filed as a national stage entry of International Patent Application No. PCT/JP03/02174, filed 27 February 2003, and claimed foreign priority to Japan Patent Applications Nos. 2002-054064, filed 28 February 2002; 2002-132068, filed 7 May 2002; and 2003-048364, filed 25 February 2003.

Application Data Sheet

The Application Data Sheet (ADS) filed on 26 May 2021 is objected to because it does not state that the instant is also a reissue of Application No. 10/502,048. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites an apparatus which receives two signals that are recited as “having been subjected to a precoding process, wherein a phase was selected in each of the two signals that were transmitted based on a signal from another communication apparatus, and wherein the precoding process includes changing at least a phase of each of the two signals according to the selected phase.” Since these activities would have occurred outside of the claimed apparatus, they lack any patentable weight. For purposes of the prior art search, these limitations are being ignored.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5, 6, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent Application Publication No. 2002/0012380 to Hottinen et al. (hereinafter Hottinen).


As per claim 6, Hottinen discloses a communication apparatus comprising: a transmission modulator that generates two transmission signals by dividing a data signal (see figure 2A and paragraphs 51 and 52, the signal being divided at Switch 206), selects a phase for each of the two transmission signals to be transmitted based on a signal from another communication apparatus (see paragraph 81, the phases of the different antennas and the antenna selection are based upon the two strongest received signals), and performs a precoding process on the two transmission signals, the precoding process includes changing at least a phase of each of the two 

As per claim 8, Hottinen discloses communication apparatus comprising:
a receiver that receives two signals, transmitted with a same frequency band at a same timing, and demodulating a data signal included in the two signals (see figure 2A, items 220 and 222 and paragraph 54).

Claim Rejections - 35 USC § 103

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottinen in view of U.S. Patent Application Publication No. 2002/018483 to Kuwubara (hereinafter Kuwubara).
Regarding claim 7, Kuwubara discloses a reception method performed by a communication apparatus, the reception method comprising: receiving two signals (see figure 2), transmitted with a same frequency band at a same timing (the signals are the horizontal and vertical phases of the same signal, see paragraph 39), the two signals having been subjected to a precoding process (since they are OFDM, they must have 
Kuwubara does not disclose that a phase was selected in each of the two signals that were transmitted based on a signal from another communication apparatus, and wherein the precoding process includes changing at least a phase of each of the two signals according to the selected phase.
Hottinen discloses a compatible OFDM transmitter in which a phase was selected in each of the two signals that were transmitted based on a signal from another communication apparatus (see paragraph 81, the phases of the different antennas and the antenna selection are based upon the two strongest received signals), and wherein the precoding process includes changing at least a phase of each of the two signals according to the selected phase (phase shifting is performed as appropriate, see paragraph 34 and figure 2B).
Therefore it would have to been obvious to one of ordinary skill in the art at the time the invention was made to use Kuwubara’s receiver to receive a transmission form Hottinen’s transmitter, because they use the same OFDM format.


Response to Arguments

Applicant’s arguments, see Remarks, filed 26 May 2021, with respect to the rejection(s) of claim(s) 5-8 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hottinen.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992